DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.

 	Claims 1, 24 and 25 have been amended. Claims 1, 5-9, 11 and 21-31 are pending, while claims 21-23 have been withdrawn.  	

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.


Examiner’s Amendment
 	An Examiner’s Amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on 9/1/2022 and voicemail message received 9/5/2022.

 	The application has been amended as follows:

In the claims:
21-23.	(Canceled).
25. (Currently Amended) A non-transitory computer readable medium storing thereon a computer program which, when executed, implements a method comprising: 
communicating with a server wirelessly or wiredly, and obtaining configuration information from the server, wherein the configuration information comprises control information, and the control information comprises at least a control ID; 
traversing controls in a current page, and for a control of the controls, judging whether the control is one indicated by the control information in the configuration information; 
setting a listener for the control in response to the control being the one indicated by the control information in the configuration information; and 
performing behavior data acquisition on the control, 
wherein after judging that the control is the one indicated by the control information in the configuration information, and before the setting the listener for the control, finding whether there is a record for the control using the control ID in a HashMap which comprises at least a control ID as respective keys, and at least a corresponding control as respective values of the HashMap; 
in response to determining that there is not the record for the control, performing operations comprising: 
recording the control in the HashMap; 
determining whether there is an existing listener for the control; 
in response to determining that there is the existing listener for the control, replacing the existing listener with a new listener, wherein a behavior data acquisition function corresponding to a type of the control on the existing listener is added to the new listener; and 
in response to determining that there is not the existing listener for the control, setting a listener for the control, wherein the listener has the behavior data acquisition function corresponding to the type of the control; and
 in response to determining that there is the record for the control in the   HashMap, continuing to use the existing listener.

Allowable Subject Matter
 	Claims 1, 5-9, 11 and 24-31 are allowed.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Xu Bo et al (P2P FLOWS IDENTIFICATION METHOD BASED ON LISTENING PORT) disclose an algorithm for identifying listening port of P2P host and a heuristic algorithm of P2P flow identification.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 1, 2022